Citation Nr: 0114189	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  00-18 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left shoulder 
condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for right knee injury.

4.  Entitlement to service connection for an organic 
disability manifested by hypercholesteremia.  

5.  Entitlement to service connection for mechanical low back 
pain.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had unverified active military service from 
January 1996 to July 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for mechanical thoracic back pain assigning a 10 percent 
evaluation effective July 27, 1999 and denied entitlement to 
service connection for a left shoulder condition, left knee 
condition, right knee injury, cholesterol, and mechanical low 
back pain.

The issues of entitlement to service connection for left 
shoulder condition, left knee condition, right knee injury, 
and mechanical low back pain will be addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  As to the issue that is the subject of this decision, VA 
has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  There is no evidence of an organic disability manifested 
by hypercholesteremia.



CONCLUSION OF LAW

Service connection for hypercholesteremia is not warranted.  
38 U.S.C.A. § 1131, (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The issue before the Board involves a claim for entitlement 
to service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from a disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of 
a preexisting injury suffered or disease contracted in line 
of duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records reflect a clinical finding of 149 as 
the veteran's cholesterol level in July 1996.  Neither then 
or on the last examination of record dated May 1999 is there 
a finding of a disability or disease related to high 
cholesterol.  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the Court stated that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225.  The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for elevated cholesterol.  However, there 
is no medical evidence of record which establishes that the 
veteran currently has hypercholesteremia or an organic 
disability manifested by hypercholesteremia.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of a current disability, as defined by governing 
law, the claim must be denied.

The Board finds that the RO complied with the provisions of 
the VCAA and has fulfilled its duty to assist the claimant in 
the development of his claim for service connection for a 
disability manifested by hypercholesteremia.  The Board finds 
that the RO made all reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
The Board further finds that no reasonable possibility exists 
that any other assistance would aid in substantiating the 
claim, in light of the absence of competent evidence of a 
current disability, which is discussed in detail above.  
Review of the record reveals that the RO obtained the 
veteran's service medical records and all records identified 
by the veteran.  The RO notified the veteran of the evidence 
that was necessary to substantiate the veteran's claim.  In 
the July 2000 and December 2000 statement of the case and 
supplemental statement of the case, the RO clearly notified 
the veteran that it was necessary for him to provide evidence 
which demonstrates an actual disability and that high 
cholesterol was not a disability, but a laboratory finding.

Thus, Board finds that the RO made all reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  In light of the absence of medical 
evidence of a current disability due to hypercholesteremia or 
even medical evidence of hypercholesteremia, the Board finds 
that no reasonable possibility exists that any other 
assistance would aid in substantiating the claim and the RO 
met its duty to assist the veteran. 

The Board notes that in the event that the veteran submits 
medical evidence of a current disability due to 
hypercholesteremia, the VA will provide additional assistance 
in obtaining evidence necessary to substantiate the claim.


ORDER

The claim for service connection for an organic disability 
manifested by hypercholesteremia is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

A preliminary review of the record discloses that the issues 
of entitlement to service connection for a left shoulder 
condition, left knee condition, right knee injury, and 
mechanical low back pain must be returned to the RO for 
further development.  During the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
VCAA became law.  Pub. L. 106-475, 114 Stat. 2096 (2000).  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas, 1 Vet. App. at 312-13.

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 

VCAA mandates that VA shall provide a medical examination or 
obtain a medical opinion when necessary to decide the claim.  
As noted above, it also includes new notification provisions; 
it requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The veteran contends that he incurred disabilities to his 
left shoulder, left knee, right knee, and lower back as a 
result of incidents in service.  

Service medical records indicate that the veteran was seen in 
March 1998 for complaints of left scapular pain and again in 
February 1999.  The veteran showed improvement with 
medication and the May 1999 examination was negative for any 
disability related to the left shoulder.  The veteran was 
seen in April 1998 after he reported falling on the carpet 
after resting his child on his knee.  There was no edema, 
ecchymosis, or erythema.  There was some tenderness to 
palpation and slight deformity.  The assessment was abrasion.  
The veteran was seen again for his left knee in January 1999 
after reporting hitting his knee on concrete while playing 
football.  The veteran indicated that he had a cyst removed 
from the same knee prior to entering service.  The 
examination showed full range of motion of the left knee, an 
old nodule on the lateral side, no laxity, some medial joint 
line tenderness, and negative McMurray.  The assessment was 
contusion to left knee.  X-rays revealed normal left knee.  
The veteran was seen in June 1997 and March 1998 for right 
knee pain after injuring his knee on vehicles.  The x-ray 
showed no fracture and no motion limitation except for pain.  
The veteran was seen in February 1997, December 1997, March 
1998, and February 1999 for complaints of low back pain.  The 
assessments were acute lower back pain and strain/spasm.  The 
veteran's final examination of record in May 1999 showed 
normal clinical evaluation of the lower extremities and did 
not show any disability of the lumbar spine.

Private medical records from Dr. D. M. received by the RO in 
September 2000 indicates that the veteran complained of left 
shoulder pain radiating to his left arm.  The diagnosis was 
brachial plexus impingement.  The veteran also complained of 
pain on the lateral portion of both knees and decreased range 
of motion of lumbo-thoracic spine.  The diagnoses were lumbar 
and pelvic instability causing stress on knees and 
hyperlordosis, lumbar spine, multiple subluxations lumbar 
spine.

There has been no VA examination to determine the nature or 
etiology of the veteran's left shoulder, left knee, right 
knee, and low back disabilities.  While recognizing that an 
examination was not required if a claim was found to be not 
well-grounded under prior law, under the new legislation it 
would appear that examinations and medical opinions are 
required in this case.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should verify, through 
official channels, the dates of all of 
the veteran's periods of active duty.

2.  The RO should have the veteran 
identify all VA or non-VA medical 
providers who examined or treated him for 
disabilities at issue; the RO should then 
obtain copies of the related medical 
records.  All medical records not already 
of record should then be associated with 
the claims file.  38 C.F.R. § 3.159.

3.  The veteran should be scheduled for 
VA orthopedic and neurological 
examinations for the purpose of 
determining the etiology and extent of 
his left shoulder, left knee, right knee, 
and low back disabilities.  All indicated 
tests and studies must be conducted.  The 
examiners are requested to opine whether 
it is at least as likely as not that any 
of the disabilities that are currently 
present are causally related to any 
incident of active duty.  It is 
imperative that the claims file be made 
available to and be examined by the 
examiners in connection with the 
examinations, and all indicated special 
studies and tests should be accomplished.  

The veteran must be informed of the 
potential consequences of his failure to 
report for any scheduled examination, and 
a copy of this notification must be 
associated with the claims file.  

4.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
corrective action must be taken.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  The RO 
should review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claims 
can be granted.  If the claims remain 
denied, the RO should furnish the veteran 
and his representative with an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran with the 
development of evidence in connection with his claim.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

 



